                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ALABAMA
                                         WESTERN DIVISION

IN RE:                                                                 CASE NO: 18-70835-JHH-13
         Della Stevens Jackson                                              CHAPTER 13

                         DEBTOR.

                          TRUSTEE’S MOTION TO MODIFY CHAPTER 13 PLAN

        C. David Cottingham, Standing Chapter 13 Trustee, pursuant to 11U.S.C § 1329, moves the Court to
modify the confirmed chapter 13 plan of the above-captioned debtor(s) as follows:

 X      On August 1, 2019, Wells Fargo Bank N.A. filed Claim # 8 in the amount of $1,424.32, said claim
being a secured claim. Said creditor should be granted a fixed payment without interest in the amount of $119.00
per month, over a period of 12 months on Claim # 8.

        On (claim filed date), ( Creditor) filed Claim # (claim #) in the amount of (claim amount), said claim
being a secured claim. Said creditor’s fixed payment should be modified to $ per month on (claim #).

        It has been shown to the Court by ( Creditor) that the current mortgage payments have changed. Said
Creditor’s fixed payment should be modified to $ per month on (claim #) beginning (effective date of change).

         The Debtor’s payments are insufficient to pay the claims filed and should be increased to $ (frequency).



        WHEREFORE, C. David Cottingham, Standing Chapter 13 Trustee, moves that the Court enter an order
granting the Motion and modifying the Plan on the terms of this Motion.

This the 25th day of August, 2020.                            /s/ C. David Cottingham
                                                           C. David Cottingham, Standing Trustee
                                                           P. O. Drawer 020588
                                                           Tuscaloosa, AL 35402

                                              Certificate of Service

        This is to certify that I have this day served a copy of the above Motion upon the Attorney for the Debtor,
and the Debtor, by mailing a copy of the same with adequate postage thereon or by electronic means when
available:

DELLA STEVENS JACKSON, 349 51ST STREET, TUSCALOOSA, AL 35405

MARSHALL ENTELISANO, 701 22ND AVENUE, SUITE 2, TUSCALOOSA, AL 35401-1857

WELLS FARGO BANK N.A., DEFAULT PROCESSING N9286-01Y, 1000 BLUE GENTIAN ROAD,
EAGAN, MN 55121-7700

This the 25th day of August, 2020.                            /s/ C. David Cottingham
                                                           C. David Cottingham, Standing Trustee
                                                           P. O. Drawer 020588
                                                           Tuscaloosa, AL 35402




     Case 18-70835-JHH13             Doc 132 Filed 08/25/20 Entered 08/25/20 10:48:50                    Desc
                                       Main Document    Page 1 of 1
